Citation Nr: 1807712	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral hearing loss, rated as noncompensable prior to September 12, 2016 and 20 percent disabling thereafter.

2.  Entitlement to a higher initial rating for pterygium, rated as noncompensable prior to September 12, 2016 and 20 percent disabling thereafter, to include whether a separate rating for bilateral corneal scarring is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.N.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

This matter was most recently before the Board in December 2016, when it was remanded for further development.

The Veteran appeared at hearing before the undersigned in September 2016.  A transcript of the hearing is of record.

The evidence of record shows the Veteran has had multiple surgeries to remove pterygium from his eyes.  These procedures have resulted in bilateral corneal scarring.  The issue of whether a separate rating is warranted for this disfigurement is encompassed by the scope of the Veteran's appeal of the initial rating assigned for pterygium, as reflected on the title page of this decision.  See Esteban v. Brown, 6 Vet. App. 259 (1994).


FINDINGS OF FACT

1.  Prior to September 9, 2010, the Veteran had Level I hearing loss in his right ear and Level II hearing loss in his left ear.
2.  Since September 9, 2010, the Veteran has had Level V hearing loss in both ears.

3.  There is no evidence the Veteran had corrected vision worse than 20/40 in either eye prior to September 13, 2016.

4.  Since September 13, 2016, the Veteran's best distance vision obtainable after the best correction by glasses is 20/50 in the right eye and 20/70 in the left eye.

5.  The Veteran has had disfigurement of the head, face, or neck in the form of corneal scarring with two characteristics of disfigurement present since April 26, 2012.

6.  The Veteran has had occasional diplopia in his left eye since the onset of left eye corneal scarring.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss were not met prior to September 9, 2010.  38 U.S.C. §§ 1155, 5107 (2012);  38 C.F.R. §§ 4.1,4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for a 20 percent rating, but no higher, for bilateral hearing loss have been met since September 9, 2010.  38 U.S.C. §§ 1155, 5107 (2012);  §§ 4.1,4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  The criteria for a compensable rating for pterygium were not met prior to September 13, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2017), 4.84a, Diagnostic Code 6034 (2008).

4.  The criteria for a rating in excess of 20 percent rating for pterygium have not been met since September 13, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2017), 4.84a, Diagnostic Code 6034 (2008).

5.  The criteria for a separate 30 percent rating, but no higher, for disfigurement of the head, face or neck in the form of corneal scarring have been met since April 26, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2017), 4.118, Diagnostic Code 7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Principles of Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

II.  Initial Rating - Bilateral Hearing Loss

The Veteran testified in September 2013 that he has had greater difficulty hearing since his VA examination in May 2007.  He seeks a higher evaluation for the disability.

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to the VA rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examination reports, however, are required to include full descriptions of the functional effects caused by a hearing disability.  Martinak, 21 Vet. App. at 455.

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.

As previously noted, a VA audiology exam was conducted in May 2007.  At that time pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
60
65
50
50
Left Ear
45
55
45
50

The average pure tone threshold for the right ear was 56 decibels.  The average pure tone threshold for the left ear was 49 decibels.  Maryland CNC speech recognition scores were 94 percent in the right ear and 90 percent in the left ear.  These results do not reflect an exceptional hearing loss pattern as defined in 38 C.F.R. § 4.86.

The May 2007 results equate to the assignment of Level I hearing loss for the right ear and Level II hearing loss for the left ear upon application of Table VI, which corresponds to a noncompensable rating when applied to Table VII.  See 38 C.F.R. § 4.85.

On remand, additional VA medical records were added to the claims file.  Included in these records is audiometric testing from VA Brooklyn Harbor Healthcare System performed on September 9, 2010.  At that time, pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
55
60
65
70
Left Ear
45
50
55
65

The average pure tone threshold for the right ear was 62 decibels.  The average pure tone threshold for the left ear was 54 decibels.  Maryland CNC speech recognition scores were 72 percent in the right ear and 68 percent in the left ear.  The Board notes there was an exceptional hearing loss pattern present in the right ear as all relevant frequencies was 55 decibels or more; however, the puretone threshold of 62 decibels equates to Level IV hearing loss upon application of Table VIA.  It is more beneficial to the Veteran to assess the hearing loss under Table VI.  The September 2010 results equate to the assignment of Level V hearing loss bilaterally upon application of Table VI, which corresponds to a 20 percent rating when applied to Table VII.  See 38 C.F.R. § 4.85.  Thus, a 20 percent rating is warranted for bilateral hearing loss, effective September 9, 2010.

The Veteran was also provided a new VA examination in January 2017 pursuant to the Board's remand.  At that time pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
60
65
70
70
Left Ear
60
65
70
75

The average pure tone threshold for the right ear was 66 decibels.  The average pure tone threshold for the left ear was 68 decibels.  Maryland CNC speech recognition scores were 80 percent in the right ear and 78 percent in the left ear.  The pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are all above 55 decibels evidencing an exceptional hearing loss pattern.  Since there is an exceptional hearing loss pattern, the Veteran's hearing loss is assessed under Table VIA, as this is more favorable to the Veteran.  The use of Table VIA results in the assignment of Level V hearing loss bilaterally, which corresponds to a 20 percent rating upon application to Table VII.

The hearing impairment assessed by VA examiners is consistent with the level of hearing loss documented in treatment records, which also show the intermittent use of hearing aids beginning in approximately September 2010.  The Board notes the Veteran's September 2010 request for hearing aids coincides with his hearing loss first being measured at a compensable level.

The Board finds the preponderance of evidence is against a finding that the Veteran's hearing loss has warranted a rating in excess of 20 percent at any point the appeal period.  A 30 percent rating for bilateral hearing loss requires a Level VI designation or higher for both ears.  The results of audiometric testing conducted throughout the appeal period show the Veteran's impairment has never been worse than Level V hearing loss in either ear at any point in the appeal period.

In sum, the Board finds the evidence shows the Veteran's bilateral hearing loss was noncompensable prior to September 9, 2010.  On that date, the Veteran's hearing loss was first assessed at a compensable level with a 20 percent rating warranted.  The Veteran's hearing loss has continued to measure at a level that corresponds to a 20 percent rating since September 9, 2010.  These findings result in an earlier effective date for the 20 percent currently assigned for the disability; however, a rating in excess of 20 percent is not warranted at any point in the appeal and, to that extent, the appeal is denied.

III.  Initial Rating - Pterygium

The Veteran testified in September 2013 that his vision has worsened since his last VA examination in May 2007.  He seeks a higher evaluation for the disability.

The Veteran's claim for pterygium was filed in March 2007.  The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66, 543 (Nov. 10, 2008).  As the instant claim was filed prior to December 10, 2008, the revised rating criteria are not applicable.  The Veteran's eye disability will be evaluated under the criteria effective prior to December 10, 2008.

Prior to December 10, 2008, pterygium was evaluated on the basis of resulting loss of vision, if any.  See 38 C.F.R. § 4.84a, Diagnostic Code 6034 (2008).  Loss of vision is determined using a Snellen test (or the equivalent) and is based on the "best distance vision obtainable after best correction by glasses."  38 C.F.R. § 4.75.  The values determined in the Snellen test are applied to the criteria listed in 38 C.F.R. § 4.84a, Diagnostic codes 6061 to 6079, and Table V (in effect prior to December 10, 2008).  The percentage rating will be obtained from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40.  A 10 percent evaluation is warranted where corrected vision is (1) 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye or (2) 20/50 bilaterally.  A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  A 50 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70.  A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  A 100 percent disability rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.

Review of the evidence of record shows that the Veteran was first provided a VA examination in May 2007.  At that time his vision was corrected to a Snellen index of 20/20 in both eyes with glasses.  No vision loss, as defined by VA regulation, was present.

The Veteran received another VA eye examination in January 2017.  At that time, his corrected distance vision was 20/50 in the right eye and 20/70 in the left eye.  Under the criteria of 38 C.F.R. § 4.83a (2008), his vision loss results in a 20 percent rating as of the date of testing.  The Veteran testified to his worsening vision on September 13, 2016.  Medical evaluation of his loss of vision was not completed until January 2017.  Interpreting the evidence in the light most favorable to the Veteran, his pterygium is determined to be 20 percent disabling as of September 13, 2016.  A rating of 30 percent rating for pterygium, based on vision loss, is not warranted because the visual acuity measured for the right eye is not 20/70 or higher and for the left eye is not 20/100 or higher.

In the years between the above noted examinations, the Veteran received medical treatments, including multiple eye surgeries, at VA medical facilities.  His treatment reports are of record.  Review of these reports show that while vision testing results are included, many are noted to be for "uncorrected vision" or were taken when the Veteran "left glasses at home."  Thus, there is no evidence vision testing was done to determine "best distance vision obtainable after best correction by glasses."  Therefore, the Board is unable to determine an earlier date of increased disability under the applicable regulation.

The diagnostic code for pterygium applicable to this claim does not allow for consideration of disfigurement in accessing disability due to pterygium.  (The Board notes that the current diagnostic code for pterygium allows consideration of symptoms of visual impairment, disfigurement and/or conjunctivitis, depending on the facts found.  38 C.F.R. § 4.79, Diagnostic Code 6034 (2017)).   Evidence of record shows that bilateral corneal scarring, as a result of pterygium surgery, is present.  Scarring is not accounted for in rating the eye disability above; therefore, it is appropriately rated separately under a distinct diagnostic code.  Esteban, supra, (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  

The rating criteria for scars were amended during the course of this appeal.  The amended regulation is applicable to claims filed on or after October 23, 2008.  As this claim was filed prior to that date, it will be evaluated using the regulation in effect in 2007.  See 73 Fed. Reg. 54, 708 (Oct. 23, 2008).  The Board notes the October 2008 revisions did not substantially change Diagnostic Codes 7800, 7801, 7802, and 7805.  The general rating criteria under these diagnostic codes remained intact after the October 2008 amendment of 38 C.F.R. § 4.118 with only slight revisions to the wording in each diagnostic code and the addition of Notes 4 and 5 to Diagnostic Code 7800.  The major revisions effectuated by the October 2008 amendment of 38 C.F.R. § 4.118 involved Diagnostic Codes 7803 and 7804, which are not for application in this case because there is no evidence the Veteran's scars are painful or unstable.

The Veteran's corneal scarring falls within the category of disfigurement of the head, face, or neck.  Such scars are evaluated under Diagnostic Code 7800 (2007).  Under Diagnostic Code 7800 (2007), a 10 percent rating is warranted when one characteristic of disfigurement is present.  A 30 percent rating is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement present.  A 50 percent rating is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement present.  An 80 percent rating is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement present.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. §4.118, are (1) length of scar is 5 or more inches (13 or more cm.); (2) width of scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) elevated or depressed surface contour on palpation; (4) adherence to underlying tissue; (5) hypo-or hyper-pigmentation of the scar in an area exceeding six square inches (39 sq. cm.); (6) abnormal (irregular, atrophic, shiny, scaly, etc.) skin texture in an area exceeding six square inches (39 sq. cm.); (7) missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.); (8) indurated and inflexible skin in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2007).

In addition to the medical evaluations noted above, the Veteran received treatment for his eye condition in VA medical facilities.  On April 26, 2012, a VA examiner's note describes "setting of symblepharon and scar formation" related to the surgery required to remove pterygium from the Veteran's eyes.  An examiner's note from March 2014 further explains, "excessive conjunctival scarring is present in the left eye, forming a symblepharon causing traction on the eye and restricting abduction and elevation.  This restriction is most likely the cause of double vision in left gaze.  This scarring is most likely a response to the multiple surgeries."  Symblepharon is adhesion between the eyelid and the eye surface, which the Board finds constitutes adherence to underlying tissue within the meaning of the applicable regulation.

The January 2017 VA examiner also assessed the corneal scarring and determined symblepharon was present in the left eye.  The January 2017 VA examiner also noted surface contour of the scar was elevated or depressed on palpation.  The January 2017 VA examiner confirmed corneal scarring was the cause of the diplopia (double vision) in the Veteran's left eye.

The Board finds that the Veteran has had disfigurement of the head, face, or neck with two characteristics of disfigurement present ((1) adherence to underlying tissue and (2) surface contour of the scar was elevated or depressed on palpation) since April 26, 2012, the date of the first references of corneal scarring in treatment records.  The Board notes the January 2017 VA examination report does indicate adherence to underlying tissue was present at the time of the examination.  Nevertheless, the Board is charged with interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  As such, the Board finds the Veteran's corneal scarring more nearly approximates the criteria for a 30 percent rating, effective April 26, 2012.

The record does not reflect that the Veteran's corneal scarring is manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids) ears (auricles), cheeks, lips), or; with four or more characteristics of disfigurement present.  There is no evidence right eye corneal scarring has resulted in any of characteristics of disfigurement.  Thus, a 30 percent rating is warranted under Diagnostic Code 7800, effective April 26, 2012, for disfigurement of the head, face, or neck in the form of corneal scarring.

The Board notes Diagnostic Code 7805 authorizes separate ratings under an appropriate diagnostic code for the disabling effects of scars evaluated under the preceding scar diagnostic codes.  Here, the record establishes the Veteran's left eye corneal scarring has resulted in diplopia in the left eye.  Diplopia is evaluated under Diagnostic Code 6090.  The percentage ratings under Diagnostic Code 6090 are based on the degree of diplopia and the equivalent visual acuity.  A note to Diagnostic Code 6090 indicates diplopia that is occasional or that is correctable with spectacles is noncompensable in accordance with 38 C.F.R. § 4.31.  The Board notes the rating criteria for diseases of the eye were amended during the pendency of this appeal.  See 73 Fed. Reg. 66543 (Nov. 10, 2008) (effective Dec. 10, 2008).  Prior to December 10, 2008, diplopia that was only occasional or was correctable was not a disability.  38 C.F.R. § 4.77 (2008).

Here, the preponderance of evidence establishes the Veteran has occasional diplopia.  The January 2017 VA examiner explicitly noted the Veteran's diplopia is occasional, occurring weekly or less often.  The January 2017 VA examiner's report is consistent with treatment records, which show the Veteran has experienced intermittent or occasional diplopia since the formation of corneal scarring.  As such, a separate rating is not warranted under Diagnostic Code 7805, as the Veteran's diplopia is noncompensable.

In sum, the Board finds the Veteran's pterygium did not result in compensable vision loss prior to September 13, 2016.  The Board has resolved reasonable doubt in the Veteran's favor and determined vision loss compensable at the 20 percent rate first onset in September 2016, based on the Veteran's lay reports of impaired vision which were later confirmed on VA examination.  The Board also finds a 30 percent rating, but no higher, for disfigurement of the head, face, or neck is warranted, effective April 26, 2012, based on first treatment records noting the formation of corneal scarring.

















(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to September 9, 2010 is denied.

Entitlement to a 20 percent rating, but no higher, for bilateral hearing loss from September 9, 2010 to September 13, 2016 is granted.

Entitlement to a rating in excess of 20 percent for bilateral hearing loss after September 13, 2016 is denied.

Entitlement to a compensable rating for pterygium prior to September 13, 2016 is denied.

Entitlement to a rating in excess of 20 percent for pterygium after September 13, 2016 is denied.

Entitlement to a separate 30 percent, but no higher, for corneal scarring related to pterygium, effective April 26, 2012, is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


